t c memo united_states tax_court dai ho and young h cho petitioners v commissioner of internal revenue respondent docket no filed date ps filed a claim form with r in date seeking an abatement of interest for the taxable_year having received no response from r ps filed a petition with the court in date seeking a review of the request for abatement pursuant to sec_6404 i r c r filed a motion to dismiss for lack of jurisdiction on the basis that no notice of final_determination had been issued under sec_6404 which would form the basis for jurisdiction held there is nothing in sec_6404 or the legislative_history of this provision in contrast to sec_6532 which imposes a time limit within which the secretary must act or permits the filing of a petition with this court where the secretary fails to act held further in the absence of a final_determination denying petitioners' request for abatement of interest the court lacks jurisdiction to proceed under sec_6404 mark kotlarsky for petitioners barbara b franklin for respondent memorandum opinion cohen chief_judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction under sec_6404 to consider the petition filed in this case as explained in greater detail below we will grant respondent's motion background on or about date petitioners filed with respondent a form_843 claim_for_refund and request for abatement requesting that respondent abate interest for the taxable_year in excess of dollar_figure on date after several months passed with no response from respondent petitioners wrote to nancy givens ms givens at respondent's problems resolution section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure office in richmond virginia requesting that ms givens locate their form_843 and provide petitioners with a response to their request for abatement petitioners were informed that they would receive a response from the problems resolution office in to weeks on date after receiving no response from the problems resolution office petitioners filed a petition with the court seeking to invoke the court's jurisdiction to review respondent's denial of their request for abatement of interest pursuant to sec_6404 on date petitioners received a handwritten letter from ms givens along with a letter do issued by the district_director in richmond virginia ms givens' handwritten note which includes an apology for her delayed response states that although petitioners' request for abatement of interest was being disallowed as set forth in the letter do respondent did correct a computational error in the amount of dollar_figure for which petitioners would receive a refund in to weeks the letter do states in pertinent part we have examined your claim and propose the following full disallowance as shown in the enclosed examination_report or on the back of this letter if you accept our findings please sign and return the enclosed forms and if you do not accept our findings we recommend that you request a conference with our appeals_office the letter do further states that a review of petitioners' file indicates that there was no delay due to a ministerial_act of an internal_revenue_service employee that would allow for an abatement of interest pursuant to sec_6404 on date respondent filed a motion to dismiss this case for lack of jurisdiction on the ground that at the time that the petition was filed respondent had not made a final_determination to deny petitioners' request for abatement of interest petitioners in turn filed an opposition to respondent's motion to dismiss asserting that the court should exercise its jurisdiction in this case under sec_6404 on the ground that respondent unreasonably delayed providing petitioners with a response to their request for abatement of interest relying on a similar procedure established with respect to refund claims under sec_6532 petitioners contend that where respondent does not respond to a request for abatement of interest within months of the filing of such request the court should treat respondent's inaction as a final_determination to deny the request for purposes of the court's jurisdiction under sec_6404 this matter was called for hearing at the court's motions session in washington d c counsel for both parties appeared at the hearing and presented argument with respect to the pending motion during the hearing counsel for petitioners submitted to the court as an exhibit a letter that petitioners had recently received from appeals officer samuel e fish assigned to respondent's baltimore appeals_office the letter dated date states that petitioners' request for abatement of interest had been transferred from the richmond appeals_office to the baltimore appeals_office to ensure impartiality in the review process insofar as the richmond appeals_office may have contributed to alleged delays giving rise to petitioners' request for abatement of interest the letter further states that although there is no basis for granting petitioners' request for abatement of interest petitioners cannot invoke the court's jurisdiction to review the matter until respondent issues a final_determination letter denying petitioners' request at the hearing respondent informed the court that a final_determination letter would be issued to petitioners at some time in the near future depending upon the result of an appeals_conference with petitioners discussion the question presented is whether the court has jurisdiction pursuant to sec_6404 to review the commissioner's failure to grant petitioners' request for abatement of interest for the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 sec_6404 enacted as sec_302 of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 provides in pertinent part as follows g review of denial for abatement of interest -- in general --the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary's failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary's final_determination not to abate such interest in sum the court is vested with jurisdiction to review the commissioner's denial of a taxpayer's request for abatement of interest if the taxpayer files a petition with the court within days after the date that the commissioner mails to the taxpayer a valid final_determination not to abate interest sec_6404 rule b 109_tc_92 sec_302 of tbor 110_stat_1458 provides that sec_6404 applies to requests for abatement after the date sec_6404 subsequently was redesignated sec_6404 under the internal_revenue_service restructuring and reform act of publaw_105_206 and sec_3309 112_stat_743 effective with respect to tax years beginning after date of the enactment of this act tbor was enacted on date the legislative_history underlying sec_6404 which is contained in h rept pincite 1996_3_cb_49 states present law federal courts generally do not have the jurisdiction to review the irs's failure to abate interest reasons for change the committee believes that it is appropriate for the tax_court to have jurisdiction to review irs's failure to abate interest with respect to certain taxpayers explanation of provision the bill grants the tax_court jurisdiction to determine whether the irs's failure to abate interest for an eligible_taxpayer was an abuse_of_discretion the tax_court may order an abatement of interest the action must be brought within days after the date of mailing of the secretary's final_determination not to abate interest an eligible_taxpayer must meet the net_worth and size requirements imposed with respect to awards of attorney's_fees no inference is intended as to whether under present law any court has jurisdiction to review irs's failure to abate interest effective date the provision applies to requests for abatement after the date of enactment respondent maintains that we lack jurisdiction under sec_6404 to consider the petition filed in this case on the ground that respondent has not issued a final_determination letter to petitioners petitioners counter that respondent should be required to grant or deny a request for abatement of interest within a reasonable amount of time and that respondent's failure to act in this case should be treated as the equivalent of a denial of petitioners' request for abatement of interest in 110_tc_20 the taxpayers filed a petition with the court in which they attempted to invoke the court's jurisdiction under sec_6404 based on the assertion that the court should treat a notice_of_deficiency issued to the taxpayers as the commissioner's final_determination letter under sec_6404 the commissioner moved to dismiss and to strike the petition for lack of jurisdiction insofar as the petition referred to the court's jurisdiction under sec_6404 in granting the commissioner's motion to dismiss we first noted that the commissioner's final_determination letter under sec_6404 is a prerequisite to the court's jurisdiction and serves as a taxpayer's 'ticket' to the tax_court bourekis v commissioner supra pincite see kraft v commissioner tcmemo_1997_476 further relying on the body of judicial opinions holding that for a document to qualify as a valid notice_of_deficiency under sec_6213 the commissioner must intend for the letter to constitute a notice_of_deficiency we held that the commissioner likewise must intend for a letter to constitute a notice of final_determination under sec_6404 bourekis v commissioner supra pincite because the commissioner did not intend for the notice_of_deficiency issued to the taxpayers in bourekis to be considered a final_determination letter under sec_6404 we granted respondent's motion to dismiss for lack of jurisdiction and to strike consistent with bourekis v commissioner supra we are obliged to dismiss this case for lack of jurisdiction on the ground that respondent has not issued a final_determination letter to petitioners within the meaning of sec_6404 nevertheless petitioners' contention that respondent should be obliged to act within a reasonable amount of time with respect to a request for abatement of interest merits further discussion although we stand by the basic proposition set forth in bourekis v commissioner supra that a notice_of_deficiency under sec_6213 and a final_determination letter under sec_6404 share many important characteristics there is an important distinction between the two notices in particular under the scheme of sec_6201 and and in the absence of a waiver by the taxpayer pursuant to sec_6213 the secretary generally must issue a notice_of_deficiency prior to the assessment of a deficiency of income estate gift and certain excise_taxes after assessment the secretary may proceed to collect assessed amounts including interest subject_to other provisions of the internal_revenue_code thus in the case of taxes which are subject_to the deficiency procedures as described in sec_6211 the secretary is motivated to issue a notice_of_deficiency since he is otherwise prohibited from assessing and collecting a deficiency in tax in contrast sec_6404 involves a situation where the secretary has previously assessed and possibly collected a tax penalty and interest and the taxpayer requests that the assessment for interest be abated and that any overpayment be refunded in this connection a taxpayer's request for abatement of interest is similar to a refund claim in fact sec_6404 provides that rules similar to those of sec_6512 which permit the tax_court to order a refund of an overpayment and interest shall apply for purposes of sec_6404 with this background we return to petitioners' contention that the court should impose a 6-month deadline upon respondent similar to the 6-month rule imposed under sec_6532 with respect to claims for refund within which respondent is obliged to either grant or deny a taxpayer's request for abatement of sec_6213 refers to sec_6851 sec_6852 and sec_6861 termination and jeopardy assessments which are exceptions to the normal deficiency procedures and not relevant to our discussion herein interest petitioners' argument has a certain appeal guaranteeing a taxpayer the right of judicial review under sec_6404 however in contrast to sec_6532 congress did not provide a remedy within sec_6404 where the secretary fails to act on a request for abatement of interest within a reasonable_time neither the plain language of sec_6404 nor the legislative_history suggests a basis for imposing a time limit within which the secretary is obliged to act with respect to a request for abatement of interest because the court clearly lacks the authority to graft such a time limit onto sec_6404 petitioners' remedy lies with congress not with this court consistent with bourekis v commissioner supra we will grant respondent's motion to dismiss for lack of jurisdiction in short in the absence of a final_determination denying petitioners' request for abatement of interest the court lacks jurisdiction to proceed under sec_6404 to reflect the foregoing an order will be entered granting respondent's motion jurisdiction to dismiss for lack of sec_6532 provides that no suit or proceeding under sec_7422 shall be begun before the expiration of months from the date of filing a claim unless the secretary renders a decision within that time nor after the expiration of years from the mailing of the notice of disallowance
